                     Case 1:21-cv-03715-KPF Document 17-2 Filed 06/03/21 Page 1 of 8




GOLDBERG WEPRIN FINKEL GOLDSTEIN LLP
                                   ATTORNEYS AT LAW

ANDREW W. ALBSTEIN*
ARNOLD I. MAZEL
                                                                                        1501 BROADWAY
STEVEN R. UFFNER                                                                          22nD FLOOR
HARVEY L. GOLDSTEIN
NEAL M. ROSENBLOOM                                                                    NEW YORK, N. Y. 10036
KEVIN J. NASH                                                                            (212) 221-5700
IRIS A. ALBSTEIN
BARRY E. ZWEIGBAUM                                                                  TELECOPIER (212) 730-4518
DOUGLAS TAUS                                                                                    ________
ROBERT W. LO SCHIAVO*
ELIZABETH SMITH*✝                                                                      BENJAMIN C. KIRSCHENBAUM
KATHARINE M. FINCH
                 0
                                                                                            ROBERT KANDEL
MATTHEW E. HEARLE                                                                            (OF COUNSEL)
AUBREY E. RICCARDI*                                                                             ________
STEPHEN BORDANARO
ANTHONY J. SCHLUR
DANIEL J. SLATZ                                                                       EMANUEL GOLDBERG (1904 - 1988)
MICHELLE A. McLEOD✩                                                                      JACK WEPRIN (1930 - 1996)
                                                                                       BENJAMIN FINKEL (1905 - 1986)
   _______
                                                                                                ________
J. TED DONOVAN
DORAN I. GOLUBTCHIK                                                            * ALSO MEMBER OF NEW JERSEY BAR
SERGIO J. TUERO*                                                               ✝ ALSO MEMBER OF MASSACHUSETTS BAR
JAY E. SIMENS                                                                  ✩ ALSO MEMBER OF FLORIDA AND WASHINGTON DC BAR
STEWART A. WOLF*                                                                0ALSO MEMBER OF CONNECTICUT BAR
YAN LAURENCY                                                                   ◆ ADMITTED IN OHIO AND PENNSYLVANIA ONLY
ERIK ZARATIN
BRIAN A. KOHN
BRIAN W. KEMPER
JOHN P. HOGAN
ZACHARY D. KUPERMAN*
NEIL I. ALBSTEIN*
GIDON SHAMIR
JARED STEINBERG◆
MATTHEW A. LYONS




                                                          May 17, 2021
VIA PACER
Hon. Katherine Polk Failla, U.S.D.J.
Thurgood Marshall United States Courthouse
40 Foley Square
New York, NY 10007


                        RE:   Fawn Second Avenue LLC et al v. First American Title Insurance Company
                              Civil Action No.: 1:21-cv-03715-KPF

Dear Judge Failla:

               This firm represents plaintiffs, Fawn Second Avenue LLC, 1881 Second Avenue LLC, and
SFP 1881 Holdings LLC (together, the “Plaintiffs”), in the above refenced action currently pending
before Your Honor. We are in receipt of the letter motion of defendant, First American Title Insurance
Company (the “Defendant”) dated May 12, 2021 (the “Letter”) seeking leave to move to dismiss the
Plaintiff’s complaint. We respectfully oppose. The basis of this opposition is that the motion was already
made and, subsequently, denied by Justice Engoron in his decision dated November 15, 2019 (the
“Decision”). A copy of the Decision is enclosed herein.
                                                      Background
               Prior to addressing Defendant’s specific arguments, it is important to provide this Court
with a background. This action is based on a dishonored title insurance policy (the “Policy”). Plaintiffs
are the insured and Defendant is the insurer. After Plaintiffs acquired real property located on 2nd Avenue
in Manhattan, they received notice from the New York City Landmarks Commission advising them that
certain renovations which Plaintiffs sought to perform at their property could not be made because the
property is located in a Historic Landmark District. Plaintiffs were unaware of any Landmark restrictions
against the property and the title report prepared by Defendant did not include notice of same. Plaintiff’s
claim coverage, based on the Policy, insured title against enforcement of any laws, ordinances, or other
regulations which restrict or regulate the use and enjoyment of the property or which relate to the
                                                        1
               Case 1:21-cv-03715-KPF Document 17-2 Filed 06/03/21 Page 2 of 8



character thereof. After having their claim denied because it was allegedly excluded from coverage,
Plaintiff’s commenced an action by summons with notice on November 16, 2018 in New York Supreme
Court, New York County (“First Action”).

                The First Action consisted of the same causes of action as the instant action: enforcement
of the plain terms of a title insurance policy. On June 20, 2019, the Defendant moved to dismiss the First
Action on the same grounds that Defendant describes in the Letter, except included the additional
procedural argument that the Plaintiffs failed to serve their complaint within the time prescribed by CPLR
3012(b).1

               On the merits, Justice Engoron denied Defendant’s motion, concluding that the
exclusionary clause, which Defendant relied on, was vitiated by a coverage clause and, in fact, Plaintiffs
claims fell within coverage. Justice Engoron then wrote that he “considered defendant’s remaining
arguments – including that plaintiffs should have been on notice of the landmarked status because of a
street sign hung at the end of the block on which the property is located – to be unavailing and/or non-
dispositive.” Plaintiffs commenced this instant action on April 9, 2021 (“Second Action”) and, now,
Defendant hopes to relitigate the same motion to dismiss before Your Honor.

                 “The interpretation of written instruments is of course a matter for the court.” Zodiac v
American Broadcasting, 81 AD2d 337, 339 [1st Dept 1981]. Here, Justice Engoron not only interpreted
the plain language of the Policy, but also rejected Defendant’s argument that Plaintiffs had notice of the
historic landmark designation because of street signs. It is respectfully submitted that this Court should
afford Justice Engoron’s decision the precedential value it is entitled and deny Defendant the opportunity
to re-litigate the motion.
                                                Plaintiff’s Allegations
                It is initially noted that Defendant is wrong to claim that “the complaint does not allege
that evidence of this designation was recorded.” In fact, the Complaint clearly alleges that “Neither the
title report issued by Defendant nor the Policy issued by Defendant disclosed that the Property was
located on a landmarked site or within a landmarked historic district despite the Property being
designated as such in New York public records.” Complaint at Paragraph 12 (emphasis added).
                  Plaintiff’s Claims Are Not Barred by the Plain Language of the Policy
               Nor are Plaintiffs’ claims barred by the language of the Policy. It is respectfully submitted
that Justice Engron most clearly and succinctly explains why landmark designation was not excluded
under the Policy and Defendant’s interpretation is erroneous:

                          In the alternative, defendant seeks to dismiss plaintiffs' complaint,
                          pursuant to CPLR 321 l(a)(l) and (7), on the grounds that the
                          insurance contract allegedly does not provide coverage for a failure




1 The First Action was commenced by summons with notice rather than summons and complaint. Under the CPLR, the
complaint would be required to be served within 20 days of a demand. The First Action complaint was served three weeks after
demand, an infirmity which Justice Engoron forgave. The Appellate Division ruled that the timeliness could not be overlook
and dismissed the complaint without prejudice.




                                                             2
Case 1:21-cv-03715-KPF Document 17-2 Filed 06/03/21 Page 3 of 8



       to disclose a landmark designation. In support of this argument,
       defendant cites to
       Exclusion 1 of the subject insurance policy, which states in pertinent
       part:
               The following matters are expressly excluded from
               the coverage of this policy, and the Company will not
               pay loss or damage, costs, attorneys' fees, or expenses
               that arise by reason of:
               1. (a) Any law, ordinance, permit, or governmental
                     regulation (including those relating to building
                     and zoning) restricting, regulating, prohibiting, or
                     relating to
                   i. the occupancy, use, or enjoyment of the Land;
                  ii. the character, dimensions, or location of any
                iii. improvement erected on the Land;
                 iv. the subdivision of land; or
                  v. environmental protection;
               or the effect of any violation of these laws,
               ordinances, or governmental regulations. This
               Exclusion l(a) does not modify or limit the
               coverage provided under Covered Risk 5.
       (NYSCEF Doc. No. 20) ( emphasis added). The exclusionary clause,
       which defendant relies on in support of its motion to dismiss,
       specifically states that nothing in Exclusion l(a) modifies or limits
       the coverage provided under "Covered Risk 5."
       Covered Risk 5 specifically states that defendant will insure
       plaintiffs against loss or damage sustained or incurred by reason of:
               5. The violation or enforcement of any law,
               ordinance, permit, or governmental regulation
               (including those relating to building and zoning)
               restricting, regulating, prohibiting, or relating to
                   i. the occupancy, use, or enjoyment of the Land;
                  ii. the character, dimensions, or location of any
                iii. improvement erected on the Land;
                 iv. the subdivision of land; or
                  v. environmental protection;
               if a notice describing any part of the Land, is
               recorded in the Public Records setting forth the
               violation or intention to enforce, but only to the
               extent of the violation or enforcement referred to in
               that notice.
       Id. Accordingly, much of the exceptions itemized in "Exclusion I"
       are apparently vitiated by the language of Covered Risk 5, the latter
       of which is to prevail in the event there is any conflict or ambiguity
       between the two.




                                     3
              Case 1:21-cv-03715-KPF Document 17-2 Filed 06/03/21 Page 4 of 8



In other words, landmark designation is a covered risk under Coverage Risk 5, which supersedes the
Exclusion coverage by its own terms “The Exclusion 1(a) does not modify or limit the coverage provided
under Covered Risk 5.”

               Apart from the foregoing, Defendant doubles down and claims that, even if coverage is not
excluded, the current landmark designation is not recorded in the public record and, moreover, that
“courts construing title claims arising from zoning and governmental regulations such as this have
consistently held that these types of restrictions are not “liens and encumbrances” for purposes of
implicating coverage.”

               In reply, it is beyond cavil to argue that a historic landmark designation is not a part of the
public record. See Church of St. Paul v Barwick, 67 NY2d 510, 514 [1986] (offers a thorough summary of
the landmark designation process thereby demonstrating why defendant’s claim is palpably unavailing).
Historic landmark designation is necessarily recorded in the public record because otherwise, at a
minimum, the City would be unable to issue the predicate violation notices as they would have no public
record upon which to base them. Indeed, the New York City Landmark’s Commission website readily
belies Defendants arguments.

               Similarly unavailing is Defendant’s attempt to lump together zoning and landmark
designations in order to shoehorn helpful precedent.2 Accordingly, provided that Defendant will be using
the same case law as it did in its attempt to persuade Justice Engoron, it is preemptively submitted that
this Court may note that “zoning and governmental regulations” are distinct from a landmark designation
– which is the issue at hand. See Shubert Org. v Landmarks, 166 AD2d 115, 122 [1st Dept
1991] (recognizing the distinction between zoning and landmark regulation and concluding that “ [t]his,
of course, is a zoning matter, rather than a landmark matter.”). Indeed, the Policy’s own language
recognizes that same distinction by specifically identifying and excluding “zoning” from coverage under
the policy while making no such mention in regard to landmark designation.

               At bottom, this Court should reject Defendant’s request for leave to move to dismiss the
Second Action. Defendant has not articulated why this Court should disregard Justice Engoron’s decision
and simply reapply it. Likewise, Defendant offers no reasonable justification as to why this Court should
conclude that a historic landmark designation would not be recorded in the public record. It is respectfully
submitted that such a conclusion is untethered to common sense.
         Plaintiffs’ Declaratory Judgment and Negligence Claims Do Not Warrant Dismissal
             As with the foregoing arguments, Defendant’s last argument is identical to the one Justice
Engoron wholly rejected and characterized as “unavailing and/or non-dispositive.”

              First, Defendant slyly avoids the context in which the Second Action’s Declaratory
Judgment claim was raised in the hopes of avoiding well-established precedent that “in the insurance
context, insureds have been permitted to simultaneously seek a judgment declaring the insurer's



                 2 If Defendant, however, is adamant that zoning and landmark designation are the same, then it must
dispense with its previous argument, because it is well established that “[t]he zoning status of the property and the tax
assessment were matters of public record.” Urstadt Biddle Props. v Excelsior Realty, 65 AD3d 1135, 1137 [2d Dept 2009].




                                                           4
             Case 1:21-cv-03715-KPF Document 17-2 Filed 06/03/21 Page 5 of 8



obligations to them as well as the further relief of damages for breach of contract.” Kings Infiniti Inc. v.
Zurich Am. Ins. Co., 43 Misc. 3d 1207(A), 990 N.Y.S.2d 437 (N.Y. Sup. 2014).

                 Second, Defendant argues that “a cause of action for negligence in searching title does not
lie in an action on the policy.” This argument, however, misconstrues Plaintiffs’ negligence cause of
action. The cases upon which Defendant relies are based on actions where insured parties argue that an
insurer “had been negligent in searching these titles, and for that reason it should not be permitted to
escape its liability as an insurer.” Trenton Potteries Co. v Title G. T. Co., 176 NY 65, 74 [1903]. That is
not the case here. Plaintiffs’ negligence claim is separate and distinct and is specifically grounded on
Defendant’s contract to search title and issue a title report. To that end, “[u]nder the contract for searching
titles the defendant may be liable for any damages which its negligence may have imposed upon the
plaintiff.” Citibank v Chicago Tit. Ins. Co., 214 AD2d 212, 216 [1st Dept 1995]. Indeed, Plaintiff clearly
alleges that “Defendant – in connection with the issuance of the title report and the Policy – owed a duty
of care to Plaintiffs to investigate and determine that the Property was located on a landmarked site or
within a landmarked historic district.” Complaint at Para. 40 (emphasis added). Accordingly, Defendant’s
attempt to conflate the causes of action under the Policy is incorrect and, in turn, the authority upon which
Defendant relies actually compels this Court to deny Defendant’s argument instead.
                                                 Conclusion
               It is respectfully submitted that the doctrines of estoppel and the concepts underpinning the
Rooker-Feldman Doctrine be considered when deciding Defendant’s request for leave to move to dismiss.
While the Appellate Division reversed Justice Engoron’s decision, it did so without prejudice and did so
on a carefully circumscribed procedural ground. The merits which were so clearly and succinctly decided
by Justice Engoron were not addressed or affected. It is respectfully submitted that this Court adopt
Justice Engoron’s analysis and conclusion. The remaining assertion by Defendant as to alleged pleading
deficiencies are, as outlined above, belied. Accordingly, the Court is asked to deny Defendant’s request
for permission to move to dismiss the Plaintiff’s complaint.


                                                      Very truly yours,


                                                      /s/ Daniel Goldenberg
                                                      Daniel Goldenberg




                                                      5
FILED: NEW YORK COUNTY CLERK 11/15/2019 03:05 PM                            INDEX NO. 655735/2018
                 Case 1:21-cv-03715-KPF Document 17-2 Filed 06/03/21 Page
NYSCEF DOC. NO. 36                                                        6 of 8
                                                                     RECEIVED  NYSCEF: 11/15/2019




                                             1 of 3
FILED: NEW YORK COUNTY CLERK 11/15/2019 03:05 PM                            INDEX NO. 655735/2018
                 Case 1:21-cv-03715-KPF Document 17-2 Filed 06/03/21 Page
NYSCEF DOC. NO. 36                                                        7 of 8
                                                                     RECEIVED  NYSCEF: 11/15/2019




                                             2 of 3
FILED: NEW YORK COUNTY CLERK 11/15/2019 03:05 PM                            INDEX NO. 655735/2018
                 Case 1:21-cv-03715-KPF Document 17-2 Filed 06/03/21 Page
NYSCEF DOC. NO. 36                                                        8 of 8
                                                                     RECEIVED  NYSCEF: 11/15/2019




                                             3 of 3
